Citation Nr: 1000939	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-37 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 20, 2004, 
for the grant of service connection for a mood disorder with 
depressive features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1973 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

In a March 2007 Statement of Accredited Representative in 
Appealed Case, the Veteran's representative raised the issue 
of whether there was clear and unmistakable error (CUE) in 
the November 2002 rating decision that denied an application 
to reopen the previously denied claim for depression.  The 
Board notes that an earlier effective date claim and a claim 
of CUE are different, mutually exclusive routes to the goal 
of determining an effective date.  As such, the issue of 
entitlement to an earlier effective date for a mood disorder 
with depressive features is not inextricably intertwined with 
the Veteran's CUE claim and can be adjudicated without its 
resolution.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The claim of CUE is, therefore, referred to the RO for 
appropriate action.


FINDING OF FACT

1.  The RO denied service connection for depression in a 
November 2002 rating decision.  The decision was not appealed 
and it became final.   

2.  The Veteran filed a new claim to reopen the depression 
claim on August 20, 2004.  The RO reopened the claim in a 
February 2005 rating decision, granted the claim for service 
connection for a mood disorder with depressive features, and 
assigned an effective date of August 20, 2004.



CONCLUSION OF LAW

1.  In a November 2002 rating decision, the RO denied service 
connection for depression.  The Veteran did not appeal this 
decision, which also became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302 21.1103.

2.The criteria are not met for an effective date earlier than 
August 20, 2004, for the grant of service connection for a 
mood disorder with depressive features.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.114, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's mood disorder claim arises from his 
disagreement with the effective date of service connection 
following the grant of service connection.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A.§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
Veteran's available relevant service, VA and private medical 
treatment records have been obtained.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.  Further, the dispositive factual matters in this 
case pertain to documents that have been on file for many 
years.  There is no indication that there exists additional 
evidence that has not been associated with the claims file.  
As the current issue is a legal matter, there is no need to 
obtain a VA compensation examination or medical opinion.  38 
U.S.C.A. §5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, VA's 
duties to notify and assist have been satisfied and the Board 
turns to an evaluation of the Veteran's claim on the merits.

Entitlement to an Earlier Effective Date

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i). 
 
The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), and a substantive appeal (VA Form 9 or 
equivalent statement) within 60 days of the Statement of the 
Case or within the remainder of the one-year period following 
notification of the decision in question, that decision 
becomes final and binding on him based on the evidence then 
of record and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
CUE.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.105, 20.200, et. seq.  

The RO denied the Veteran's initial claim for service 
connection for depression in a July 1991 decision, asserting 
that the service treatment records were negative for a 
finding or diagnosis of a psychiatric condition during his 
military service.  While the Veteran filed a Notice of 
Disagreement in September 1991, he did not appeal perfect an 
appeal of the decision and, therefore, became final and 
binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200 (e.g., 
a VA Form 9 or equivalent statement); see also 38 C.F.R. §§ 
20.302, 20.1103.  In October 1993, the Veteran filed a claim 
for service connection for psychosis, which was denied in a 
May 1994 rating decision, as there was no evidence of a 
psychosis diagnosis during service or during the first two 
years following separation.  As the Veteran did not appeal 
this decision, the May 1994 decision became final.  In August 
2000, the RO denied a claim to reopen a claim for 
posttraumatic stress disorder, psychosis, or depression , as 
the RO determined that he did not submit new and material 
evidence.  Again, the Veteran did not appeal the decision.  
Thereafter, the August 2000 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302 21.1103.  Subsequently, in September 2002, the Veteran 
filed a claim to reopen the previously denied claim for 
depression.  In the November 2002 rating decision, the RO 
reopened the claim, but denied service connection because his 
newly submitted VA outpatient treatment records did not show 
a diagnosis of depression.  The Veteran did not appeal this 
decision, which also became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302 21.1103.

He filed another claim to reopen the depression claim in 
August 20, 2004.  In a February 2005 decision, the RO 
reopened his claim and granted service connection for a mood 
disorder with depressive features.  In granting the claim for 
service connection, the RO determined that the medical 
evidence included psychiatric diagnoses and medical opinions 
from VA and private physicians that the Veteran's psychiatric 
condition was due to his service-connected disabilities.  The 
RO assigned an effective date of August 20, 2004, the date 
the claim to reopen was received. 

The Board reiterates that the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(g)(1)(ii).  In this regard, the Board notes 
that after the original denial of his depression claim in 
July 1991, the Veteran filed an unsuccessful claim to reopen, 
which was denied by the RO in August 200.  The RO reopened 
his claim for service connection for depression by way of the 
November 2002 rating decision.  However, the November 2002 
rating decision failed to establish service connection for 
the claimed disability.  As noted above, the Veteran failed 
to file an appeal of the November 2002 rating decision.  
Thus, the decision became final and the Veteran needed to 
submit new and material evidence to reopen the claim.

The record shows that the Veteran was not successful in 
reopening his depression claim and ultimately establishing 
service connection until he filed his claim to reopen on 
August 20, 2004.  Thus, under VA regulations, the only date 
that could serve as a basis for the award of service 
connection is the date of receipt of the Veteran's successful 
application to reopen his claim for service connection on 
August 20, 2004.  Essentially, there is no legal entitlement 
to an earlier effective date of service connection for a mood 
disorder with depressive features.  See Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 
1326 (Fed. Cir. 2003). 
 
In granting the Veteran's claim to reopen and subsequently 
establishing service connection, the RO determined that the 
Veteran's psychiatric disorder was etiologically related to 
his service-connected disabilities.  It does not follow, 
however, that because service connection is warranted that 
the effective date of service connection be the date that the 
Veteran was first diagnosed with his psychiatric condition or 
the date he filed his original claims because doing so would 
render meaningless many of the provisions of 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that pursuant to 38 C.F.R. § 3.400(g)(1)(ii), 
which it declared was a valid gap-filling regulation, there 
was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and 
thus the earliest possible effective date of service 
connection for a reopened claim was the date the reopened 
claim was received.  Id. at 1332.  Thus, under the law, there 
is no basis to assign an earlier effective date for service 
connection for the Veteran's mood disorder with depressive 
features.  
 
In denying this claim, the Board does not wish in any way to 
diminish the Veteran's faithful military service.  Although 
it is sympathetic to the Veteran's claim, the Board is 
without authority to grant the claims on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). 
  

ORDER

An effective date earlier than August 20, 2004, for the grant 
of service connection for a mood disorder with depressive 
features is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


